Mackintosh, J. (dissenting)
I cannot give my assent to the conclusion reached in the main opinion that the act under consideration is. constitutional only to the extent of establishing a rate for the publication of legal notices in the absence of an express contract with the publisher. If. the act is constitutional to that extent, it is constitutional to the full extent of its plain intent and language. If the legislature has the power to say to the publisher of a newspaper that a certain rate is reasonable, in the absence of an express agreement as to the amount to be charged, and the publisher must accept that rate whether, as a matter of fact, it is reasonable or not, it is illogical to hold that the rate provided by the statute is not a fixed rate which must be charged, even where there may have been an express contract for a different rate.
It appears to me that the act is valid as establishing a fixed rate which a publisher by private agreement cannot change, or else the act is unconstitutional for the reason argued by the respondent, that is, as an unlawful interference with the right of private property.
I have no hesitancy in declaring the act constitutional, for, as pointed out in the main opinion, it is our duty to uphold legislative acts passed in the exercise of the sovereign police power.
“If a state of facts can reasonably be presumed to exist which would justify the legislation, the court must presume that it did exist and that the law was passed for that reason.” State v. Pitney, 79 Wash. 608, 140 Pac. 918, Ann. Cas. 1916A 209.
The discharge of many judicial functions of government requires the proper publication of process, etc., and it is reasonable to presume that, before the passage of this act, such a situation existed as interfered *578with such proper publication; it is common knowledge that the small newspapers generally are not very profitably operated; that the publishers thereof are more generally recompensed by a sense of performance of one of the highest of public services than by any monetary reward, and that the cut-rate competition for legal advertising results in rates not at all compensatory, with the ultimate result of making publication of the papers less productive and therefore curtailing-circulation, and with decreased circulation comes less chance of the legal notices reaching the attention of those for whom they were intended. The legislature may well have recognized this situation, and to meet it passed this, act, and I see no reason why it should not be sustained as it is written.
Upon the question of whether there is a discrimination in favor of newspapers having a circulation of over 20,000 which renders the act invalid, I accept the reasoning of the main opinion, which seems to me correctly states the law upon this question. I dissent from the main opinion on the ground that I believe the act in its entirety to be constitutional and that the court should have so construed it.
Fullerton, Parker, and Pemberton, JJ., concur with Mackintosh, J.